

116 S1545 IS: Fallen Warrior Battlefield Cross Memorial Act of 2019
U.S. Senate
2019-05-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 1545IN THE SENATE OF THE UNITED STATESMay 20, 2019Mr. Portman (for himself and Mr. Brown) introduced the following bill; which was read twice and referred to the Committee on Veterans' AffairsA BILLTo amend title 38, United States Code, to ensure the Secretary of Veterans Affairs permits the
			 display of Battlefield Crosses in national cemeteries, and for other
 purposes.1.Short titleThis Act may be cited as the Fallen Warrior Battlefield Cross Memorial Act of 2019.2.Display of Battlefield Crosses in national cemeteriesSection 2403 of title 38, United States Code, is amended by adding at the end the following new subsection:(d)(1)The Secretary may not prohibit the display of a Battlefield Cross in any national cemetery.(2)In this subsection, the term Battlefield Cross means a memorial monument in honor of fallen members of the Armed Forces that may include a replica of an inverted rifle, boots, helmets, and identification tag..